DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-17 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.  The claim requires that the tungsten carbide film does not delaminate under thermal stress, wherein the thermal stress is defined under specific conditions.  The ‘thermal stress’ conditions of 550C for 30 minutes in N2 is not directly supported in this capacity, however.  The specification teaches [0006] that using a process including WF6 the film will delaminate under the noted conditions, but does not support that the claimed method produces a film that does NOT delaminate under these conditions.  The delamination topic is further addressed [0022] and the specification merely states that when a thermal-based B-seed layer is used, the subsequent film delaminates under thermal stress.  There are several issues with using this to support the instant claim: it does not positively recite that the claimed plasma method does not delaminate, this portion also does not define delamination, and lastly, the previous connection to delamination was related to the use of fluoride which is not required in the claim or in the discussion of [0022] – so it is further unclear what exactly the conditions of delamination in [0022] are.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-9 and 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Li (6,955,986) in view of Lee (2005/0031786), Chandrashekar (2013/0302980),  Ogawa (2015/0111378) and, alternatively in further view of Humayun (2014/0154883).
Li teaches a stack comprising:
- a substrate having an oxide surface, see Fig. 1 and related text, wherein 108 is silicon oxide (col 4, lines 20-35), and
- a tungsten initiation layer and a tungsten containing film – see 114, which is a barrier layer and operably includes W, WN and WC (col 5, lines 1-24), thereby the tungsten containing film comprises WN and WC deposited over W (initiation layer).
	In regard to the WC film, Li is silent on the amount of tungsten, but Chandrashekar generally teaches that a range of tungsten in a composite tungsten layer that includes WC (and also optionally W and WN, as above) is 20-100%.  It would have been obvious to one of ordinary skill in the art at the effective date of the invention to form the WC layer of Li with tungsten in the range of 20-30% as Chandrashekar teaches that an operable composite tungsten/tungsten carbide layer includes 20-30% tungsten content.
	The teachings do not include a boron layer, but Lee teaches that prior to depositing a tungsten layer when using a sequential deposition process to form a boron layer prior to a tungsten layer [0012].  It would have been obvious to one of ordinary skill in the art at the effective date of the invention to apply the boron layer of Lee in the film stack of Li as per Lee the deposition of a thin layer of boron assists in the application of a tungsten containing compound in further process steps – Li teaches the deposition of the tungsten containing layers by sequential deposition (i.e. ALD).
	Ogawa is further relied on as Ogawa further teaches that layer can be annealed to produce a lower roughness, therefore it would have been further obvious to form a film with low roughness (by controlling such an anneal).  While Ogawa teaches tungsten, the layer of Li is either tungsten or tungsten carbide, therefore one of ordinary skill would apply the same principals to either of the types of layers.  
	The combined art teaches the boron layer prior to the tungsten (carbide) layer, therefore the boron is directly on the oxide surface.  The boron is not described as crystalline and would be generally understood as per the art therefore as amorphous.  In regard to being “plasma-based”, this amounts to a product-by-process step, see MPEP 2113.  As such, only the structure, i.e. a boron layer, is required – the actual step of producing the boron layer, with/without plasma, is immaterial to the claimed structure.
In regard to the surface roughness, the combined art is silent, but initially the Office takes Official Notice that having a lower surface roughness is generally desirable, and wherein the instant claimed range does not show any particular criticality, it would be further obvious to form the layer of as low of a roughness as possible.  Ogawa is further provided as evidence, teaching that in a semiconductor application, it is generally desired to have a lower roughness [0135] with tungsten-based layers.
	In regard to the delamination – as per the 112 rejection above, the requirement as claimed is not supported, so, it is initially noted that Li teaches that further processing of the structure is performed at 400C (col 2, lines 25-38), therefore it would be under-stood that the film does not appreciably delaminate.  Furthermore, the teachings of Ogawa include the application of an annealing – it would be understood as per Ogawa teaching an effective anneal process that the film would not delaminate.  However, 
	In the interest of compact prosecution however, because applicants define a delamination under thermal stress that is not set forth in the art, the teachings of Humayun are applied in the alternative.   Lee teaches the boron layer as noted, but is silent on depositing with plasma.  Humayun teaches that an effective manner of depositing a boron layer as layer prior to a tungsten film is to employ plasma [0060].  It would have been obvious to one of ordinary skill in the art at the effective date of the invention to apply the plasma in the deposition of the boron layer of Lee as Humayun teaches that plasma processes are operable – it is further understood that the plasma allows for a lower temperature to be used and therefore a lower thermal budget which is well known in the semiconductor fabrication industry.  In employing the plasma process of Humayun, one would gain the same (presumed) benefits of instant application wherein the tungsten carbide film would not delaminate under the claimed thermal stress conditions wherein the use of plasma results in such a difference in structure.
	Regarding claims 2 and 3, Lee teaches a boron layer thickness of about 3-10 A [0077] thereby overlapping and making obvious the claimed ranges.
	Regarding claims 4-6 and 15, the total layer thickness is between 3 -50 Angstroms thereby overlapping the claimed tungsten initiation layer range.  Li teaches W as compared to WN and WC, thereby teaching “pure” W.
	Regarding claim 7, the entirety of the “tungsten containing film” as claimed is held to encompass 	the layers 112, 114, 116 and 118 – as per Li the total thickness is as required, see particularly the copper gap fill which is carried out to a thickness “as needed” and represented by 118 in the figure.  As such, it would have been obvious to one of ordinary skill in the art at the effective date of the invention to apply the total film thickness to any amount required to achieve a final metallization layer thickness including over 8000 Angstroms if that met the requirement.  To clarify, the “tungsten containing film” is comprising and comprises other elements – as long as the composite film includes the claimed WC.
	Regarding claims 8 and 14, as per above, the layer includes WN.
	Regarding claims 9 and 16, as per above, the boron seed layer is 3-10A and the total thickness of the W/WN and WC layer is 3-50 A, therefore an operable boron seed plus tungsten initiation layer per the instant claim is within the range as claimed and would have been obvious thicknesses of the claimed layers.
	Regarding claim 11, the substrate comprises silicon (Background).
	Regarding claim 12, the oxide is silicon oxide as per above.
	Regarding claim 13, all elements of the claim are met as per the claims above, including claims 1, 2, and 6.

Claims 1 -17 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (2005/0031786) in view of Vercammen (2002/0086110), Chen (2014/0011358) and Chandrashekar (2013/0302980) and as evidenced by or alternatively further in view of Ogawa (2015/0111378) and alternatively in further view of Humayun (2014/0154883)..
Lee teaches a stack comprising:
- a semiconductor substrate 401, see Figs. 3C and 4C and related text, not explicitly teaching an oxide surface, 
- a boron seed layer on the surface 407 [0076-79], 
- a tungsten initiation layer on the boron seed layer as part of 407, see [0026-30], 
- and a tungsten containing film on the initiation layer, see bulk layer 409 (also cap layers 411 and 415 and bulk layer 413) but does not teach tungsten carbide.
Vercammen teaches that an operable semiconductor substrate on which a CVD tungsten layer is deposited for forming devices includes a silicon oxide surface [0002].
It would have been obvious to one of ordinary skill in the art at the effective date of the invention to apply the silicon oxide surface of Vercammen in the stack of Lee as Lee teaches a tungsten layer deposited on a semiconductor substrate to form a device but is silent on the composition of the substrate and Vercammen teaches that such a substrate operably comprises silicon oxide.
The nucleation layer (i.e. boron layer 407) is directly on the semiconductor substrate 401 and therefore directly on the combined art oxide layer.
The boron layer is held as amorphous as argued over Li above and not repeated, and the “plasma” is a product by process step and met by the prior art also as above.
The combined art therefore teaches all elements of the claim except the application of tungsten carbide and a surface roughness.
Chen teaches that a tungsten layer that is a low resistivity layer in a semiconductor film forming process operably includes tungsten carbide [0002, 67].  
It would have been obvious to one of ordinary skill in the art at the effective date of the invention to apply the tungsten carbide of Chen in the tungsten layer of Lee as Lee teaches that tungsten is applied because of low resistivity [0011] and as per Chen tungsten carbide would have been an operable substitution and/or addition for all or some of the tungsten, teaching all elements of the instant claim.  
In regard to the tungsten content of the WC and the surface roughness, the teachings applied above in regard to Chandrashekar and Ogawa are applied the same to Lee as they are applied above over Li and will not be repeated in entirety.  
In regard to the thermal stability of the stack, the layers are deposited under high temperature [0057-59], therefore it is understood that they do not delaminate under thermal stress, at least for some period of time.
The teachings of Humayun are, however, also applied in the alternative in the same manner as above and not repeated.  In the case that it is considered that the thermal stress conditions are supported.
	Regarding claims 2 and 3, Lee teaches a boron layer thickness of about 3-10 A [0077] thereby overlapping and making obvious the claimed ranges.
	Regarding claims 4, 5 and 15, Lee teaches a nucleation (initiation) layer thickness of 25-100 A [0036].
	Regarding claim 6, the teachings include that the initiation layer comprises tungsten, interpreted as pure tungsten as, after the initial layer that interacts with B, the remainder is deposited along with a reducing agent [0029].
	Regarding claim 7, the entirety of bulk and cap layers 407, 409, 411, 413 and 415 is considered the tungsten containing film [0074] – as per the further teachings the process is iterated as needed to produce a layer of thickness as needed [0066-69] to form a total desired overall thickness [0072].  As such, it would have been obvious to one of ordinary skill in the art at the effective date of the invention to form the tungsten containing film to any thickness, such as greater than about 8000 A, if that resulted in an effective composite layer.  It is further noted that Lee suggests ~500 A per each bulk layer, but this is noted as a thickness of the film as deposited, therefore the total thickness in any case relative to the substrate meets the claimed range.
Regarding claims 8 and 14, Chen teaches that such a tungsten layer includes tungsten, tungsten nitride and/or tungsten carbide [0067].
Regarding claims 9 and 16, the limitations are met as per the thicknesses described above per claims 2-5 and 7.
Regarding claims 11 and 12, as per above, Vercammen teaches silicon oxide.
	Regarding claim 13, all elements of the claim are met as per the claims above, including claims 1, 2, and 6.
	Regarding claims 10 and 17, the claim elements are met as per claims 2-4 related to the seed and initiation layer thicknesses – the claimed thicknesses are within the prior art ranges of operable film thicknesses.  The tungsten containing film thickness is addresses already as per claims 7 and 13.

Response to Arguments
Applicant's arguments filed 07/25/2022 have been fully considered.  It is noted that the atmosphere defined in the claims for thermal stress does not support non-delamination as claimed, as per the 112(a) rejection.  It is further noted that it is not particularly clear if the specification supports that the film does not delaminate when formed by the claimed method.  
Since the delamination conditions have been modified, the teachings of Humayun are further applied and teach the use of the plasma method, which apparently results in a distinct structure of the boron layer in order to prevent such delamination.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A MILLER, JR whose telephone number is (571)270-5825. The examiner can normally be reached 8-5 (Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSEPH A MILLER, JR/Primary Examiner, Art Unit 1715